DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 08 April 2020.
Claims 25-44 have been added.
Claims 1-24 have been canceled.
Claims 25-44 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of authorizing a payment without significantly more. 
The claim(s) recite(s) receiving a first set of first data elements associated with a transaction; receiving a second set of second data elements associated with a transaction: determining, based on a comparison of the first set to the second set, whether a first data element matches a second data element; in response to the determining, transmitting a single-use electronic payment number or a payment denial message. Thus, the claim recites a fundamental economic practice which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of a non-transitory memory storing instructions, and a hardware processor that executes the instructions to perform the abstract idea over a network, a first device and a second device are recited at a high level of generality.  These generic computer limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, claim 34 discloses wherein the application at the first and second devices is implemented with at least one of: a network-based hosted service, a cloud service, Software as a Service (SaaS), Communications as a Service (CaaS), a virtual service, an on-demand service, or a public switched telephone network (PSTN) services, however this additional element, individually or in combination, amounts to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 34 is directed to the abstract idea.  
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. Claim 38 is rejected for the same reason as described above for disclosing similar subject matter.
Dependent claims 26-37 and 39-44 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bresnan et al. US 2009/0006253 A1, hereafter Bresnan in view of Walker et al. US 6,163,771, hereafter Walker.
Claim 25 & 38
Bresnan discloses:
a non-transitory memory storing instructions, and a hardware processor that executes the instructions to perform the steps of: receiving a first set of first data elements associated with a transaction from a first device (Abstract); 
receiving a second set of second data elements associated with a transaction from a second device (Abstract); 
determining, based on a comparison of the first set to the second set, whether a first data element matches a second data element; in response to the determining (Abstract & Para. 0024)
Bresnan does not disclose the following, however Walker does:
transmitting a single-use electronic payment number or a payment denial message to the second device over a network (column 6, lines 6-13 & Column 6, lines 49-53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Bresnan with generating a single use number unique to the specific date and time of Walker to increase the integrity and security of the system such that the single use credit number is only valid for one transaction thus reducing “replay” attacks for that card (Walker Column 6, lines 30-38).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 26 & 39
Bresnan discloses:
wherein the comparison compares at least two first data elements to at least two second data elements (Abstract). 


Claim 27 & 40
Bresnan discloses:
wherein the first or second set comprises at least one of: a date of service, a cost, an authorization number, or an invoice number (Fig. 5: Coverage Period & Amount Billed and Invoice #).

Claim 28 & 41
Bresnan & Walker discloses the limitations as shown in the rejection of Claim 27 & 40 above.  Bresnan does not disclose the limitation of wherein the first set comprises an authorization number that is unique to a purchase. However, Walker, in Fig. 9B: item 928 discloses generate and transmit an authorization code.
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Bresnan with generating a single use number unique to the specific date and time of Walker to increase the integrity and security of the system such that the single use credit number is only valid for one transaction thus reducing “replay” attacks for that card (Walker Column 6, lines 30-38).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 29
Bresnan discloses:
wherein the second set comprises an invoice number that is unique to the purchase and different from the authorization number (Fig. 5: Invoice #).
Claim 30
Bresnan discloses:
wherein the second set is received in response to an input of the second set into a user interface on a display of the second device (para. 0026). 


Claim 31 & 42
Bresnan & Walker discloses the limitations as shown in the rejection of Claim 30 & 40 above.  Bresnan does not disclose the limitation of wherein the second set is received in response to an entry of a website security code into the user interface However, Walker, in column 5, lines 55-58 discloses “The device may be activated through the input of a unique cardholder identifier such as a personal identification number (PIN) through the keypad 103.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Bresnan with generating a single use number unique to the specific date and time of Walker to increase the integrity and security of the system such that the single use credit number is only valid for one transaction thus reducing “replay” attacks for that card (Walker Column 6, lines 30-38).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 32, 35, 43 & 44
Bresnan & Walker discloses the limitations as shown in the rejection of Claim 25 & 38 above.  Bresnan discloses determining that the first set does not match at least a portion of the second set in the Abstract. Bresnan does not disclose the limitation of the payment denial message is transmitted to the second device over the network in response to the determining. However, Walker, in column 6, lines 6-13 & Column 6, lines 49-53 discloses “…if so, the central system returns an authorization code for display on the merchant's authorization terminal (step 390); if not, the central system transmits an authorization failed message for display on the merchant's authorization terminal (step 395)…”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Bresnan with generating a single use number unique to the specific date and time of Walker to increase the integrity and security of the system such that the single use credit number is only valid for one transaction thus reducing “replay” attacks for that card (Walker Column 6, lines 30-38).  Therefore, the design incentives of increased security provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 33
Bresnan discloses:
wherein the first and second sets are received in response to an input at a same application at the first and second devices respectively (para. 0005 & 0024).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bresnan in view of Walker and in further view of Reedy et al. US 2014/0223573 A1, hereafter Reedy.
Claim 34
Bresnan & Walker discloses the limitations as shown in the rejection of Claim 27 & 38 above.  Bresnan does not disclose the limitation of wherein the application at the first and second devices is implemented with at least one of: a network-based hosted service, a cloud service, Software as a Service (SaaS), Communications as a Service (CaaS), a virtual service, an on-demand service, or a public switched telephone network (PSTN) services. However, Reedy, paragraph 0119 discloses “The framework enables third party integration and business-to-business skinning capabilities. The framework includes cloud services, administration tools and core foundational capabilities. The cloud services include software as a service (SaaS) and/or other software applications and plug-ins including for example software services related to statements, electronic bill presentment and payment (EBPP), lockbox services, APIs, lockbox API, entitlement API, analytical services, a comparison engine and/or collaboration services. The cloud services also include platform as a service (PaaS), which in some examples is embodied in the example hub 120.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Reedy with generating a single use number unique to the specific date and time of Bresnan & Walker enables a cost effect and efficient communication to the first and second user.  Therefore, the design incentives of increased cost effectiveness and efficient communication provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 36 & 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bresnan in view of Walker and in further view of Stone et al. US 2013/0085938 A1, hereafter Stone.
Claim 36 & 37
Bresnan & Walker discloses the limitations as shown in the rejection of Claim 35 above.  Bresnan does not disclose the limitation of wherein single-use electronic payment number is transmitted to display as a virtual card on an interface of the second device and wherein single-use electronic payment number is transmitted within an email. However, Stone, in Abstract discloses “A method and system that allows an account holder to create secure single and multi-use virtual credit account numbers from electronic devices, such as smart phones, tablets, computers and so forth. In addition, the method and system allows non-editable virtual credit card images to be created in another name from an administrator's account, which is perfect for employer/employee card creation, and electronically transmitted to an intended recipient. Secure virtual credit account numbers may be sent via email as a card image or SMS text message. An account holder or appointed administrator may establish restrictions on usage of a recipient's, such as an employee's, virtual credit card and the account holder may change those restrictions or disable the virtual credit card at any time from an electronic device, such as a smart phone, tablet, computer and so forth.” Para. 0127 discloses “…Then, the administrator may email an un-editable image of the virtual credit card to the recipient 504, email only the virtual credit card information, such as the card number, card security code and so forth, to the recipient 505, SMS text an un-editable image of the virtual credit card to the recipient 506 or text only the virtual credit card information to the recipient 507. If the recipient is a vendor, then the vendor may charge money to the account holder's line of credit according to the limitations placed on the virtual credit card...” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Stone with generating a single use number unique to the specific date and time of Bresnan & Walker to provide a method and system for account holders to make, track and control virtual credit card numbers using an electronic device in which an account holder can create and use virtual credit cards to make payments to vendors (Stone para. 0007).  Therefore, the design incentives of making, tracking and controlling virtual credit card numbers using an electronic device provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,592,900. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 25-44 is generic to all that is recited in claims 1-10 of U.S. Patent No. 10,592,900. That is, claims 1-10 of U.S. Patent No. 10,592,900 falls entirely within the scope of claims 25-44 or, in other words, claims 25-44 is anticipated by claims 1-10 of U.S. Patent No. 10,592,900.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/KITO R ROBINSON/Primary Examiner, Art Unit 3619